DISSENTING OPINION.
This suggestion of error should be sustained. The appellant was indicted for robbery committed by the exhibition of a deadly weapon, to wit, a pistol. He testified as a witness in his own behalf, freely acknowledged the robbery and his participation therein, but said that the supposed pistol exhibited by him was only an imitation and not a real pistol, describing it and in what the imitation consisted. The question then for the determination of the jury was not whether the defendant was guilty of the crime of robbery, for that he admitted, but whether he was guilty of robbery committed by the exhibition of a deadly weapon, or to state if differently, the only question for the jury's determination was whether a deadly weapon had been exhibited by the appellant. The State's instruction complained of, and referred to in our former opinion, reads as follows: "The Court instructs the jury for the state that in the event you find the defendant John Augustine alias Skinny Augustine guilty you may return either one of the following verdicts: *Page 743
"1 — `We, the jury, find the defendant John Augustine guilty as charged, and fix his punishment at death in the electric chair.' (In which event it will be the duty of the Court to sentence the defendant to death in the electric chair) or,
"2 — `We, the jury, find the defendant John Augustine guilty as charged.' (In which event it will be the duty of the Court to sentence the defendant to serve a term of years in the State Penitentiary)."
On the evidence, which was solely for its determination, the jury could have returned a verdict of guilty of robbery without the use of a deadly weapon, but they were cut off from doing this by this instruction, under which if they found the defendant guilty at all they must return a verdict of guilty as charged, that is, of robbery by the exhibition of a deadly weapon. The two instructions for the appellant said to cure this error do not, in my judgment, do so. Neither of them are aimed at the returning by the jury of a verdict of guilty without the use of a deadly weapon, but simply charge the jury that they cannot sentence the defendant to death unless they believe that the weapon exhibited was "a real pistol which was in truth and in fact a deadly weapon." As hereinbefore said, the instruction for the State deprived the jury of the right to find the appellant guilty of robbery but without the use of a deadly weapon, and neither of the two instructions for the defendant cure that error.